MEMORANDUM *
Paul D.S. Edwards appeals pro se from the district court’s summary judgment in his action alleging that OSI Collection Services, Inc. (“OSI”) engaged in debt collection tactics in violation of the Fair Debt Collections Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692o. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Slenk v. Transworld Sys., Inc., 236 F.3d 1072, 1074 (9th Cir.2001), and we affirm.
Edwards’ original complaint, filed August 20, 2004, alleges OSI violated the FDCPA in March, 2003. On May 12, 2003, OSI filed for Chapter 11 bankruptcy protection, and an order was entered on October 15, 2003 confirming OSI’s plan of reorganization and discharging all claims arising before entry of the order. The district court therefore properly granted summary judgment because this action was barred by 11 U.S.C. § 524.
The district court did not abuse its discretion by denying Edwards’ request to file a second amended complaint. See Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th Cir.1999) (setting forth standards for district court to consider such as undue delay, bad faith, futility, or prejudice to non-moving side).
Edwards’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.